Case 2:20-cv-14200-KMM Document 1 Entered on FLSD Docket 06/23/2020 Page 1 of 6



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

 DAVID POSCHMANN,

                  Plaintiff,
 v.                                                             CASE NO.

 511 CAROLINE STREET, LLC and
 CURRY MANSION CORPORATION,

                  Defendants.
 _______________________________________        /
                                                COMPLAINT

          Plaintiff, David Poschmann, by and through his undersigned counsel, hereby sues the

  Defendants, 511 CAROLINE STREET, LLC and CURRY MANSION CORPORATION, for

  injunctive relief pursuant to the Americans With Disabilities Act, 42 U.S.C. §12181, et seq. (the

  "ADA") and in support thereof states as follows:

                                                JURISDICTION

          1.      This court has subject-matter jurisdiction since this action arises pursuant to 28

  U.S.C. § 1331 and §1343 and Plaintiffs claims arise under 42 U.S.C. §12181 et seq. based upon

  Defendants' violations of Title III of the ADA.

                                                    VENUE

          2.      Venue lies in this judicial district pursuant to 28 U.S.C. § 1391(b) because

  Defendants are residents of this district and the facility, whose online reservation system is at

  issue herein, is situated in this district.

                                                    PARTIES

          3.       Plaintiff, David Poschmann, is an individual who is over eighteen years of age

  and sui juris. Plaintiff is disabled as such term is defined by the ADA and is substantially limited
Case 2:20-cv-14200-KMM Document 1 Entered on FLSD Docket 06/23/2020 Page 2 of 6



  in performing one or more major life activities due to the amputation of his right leg in 2012.

  Plaintiff uses a wheelchair to ambulate. Plaintiff drives his own specially equipped vehicle and

  has a valid disabled parking permit from the Florida Department of Highway Safety and Motor

  Vehicles. Defendants' online hotel reservation system fails to comply with any of the

  requirements of 28 C.F.R. §36.302(e) and therefore Plaintiffs full and equal enjoyment of the

  goods, services, facilities, privileges, advantages and/or accommodations offered thereon are

  restricted and limited because of Plaintiff s disability and will be restricted in the future unless

  and until Defendants are compelled to cure the substantive ADA violations contained on the

  hotel's online reservation system. Plaintiff intends to visit the online reservation system for

  Defendant's hotel in the near future, and within thirty (30) days, to book a hotel room and utilize

  the goods, services, facilities, privileges, advantages and/or accommodations being offered

  and/or to test the online reservation system for compliance with 28 C.F.R. §36.302(e).

          4.      Defendants are the owners and operators of Amsterdam's Curry Mansion Inn,

  located at 511 Caroline Street in Key West, Florida ("the Hotel"). The online reservation system

  for the Hotel is found at www.currymansion.com.

                CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA

          5.      On July 26, 1990, Congress enacted the ADA explaining that the purpose o f the

  ADA was to provide a clear and comprehensive national mandate for the elimination of

  discrimination against individuals with disabilities and to provide clear, strong, consistent,

  enforceable standards addressing said discrimination, invoking the sweep of congressional

  authority in order to address the major areas of discrimination faced day-to-day by people with

  disabilities to ensure that the Federal government plays a central role in enforcing the standards

   set by the ADA. (42 U.S.C. § 12101 (b)(l)-(4)).




                                                     2
Case 2:20-cv-14200-KMM Document 1 Entered on FLSD Docket 06/23/2020 Page 3 of 6



          6.       Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

  Department of Justice, Office of the Attorney General, published revised regulations for Title III

  of the Americans With Disabilities Act of 1990 in the Federal Register to implement the

  requirements of the ADA. Public accommodations, including places of lodging, were required to

  conform to these regulations on or before March 15, 2012.

          7.       On March 15, 2012, new regulations implementing Title III of the ADA took

  effect, imposing significant new obligations on inns, motels, hotels and other "places of

  lodging". 28 C.F.R. §36.302(e) states:

          "(1) Reservations made by places o f lodging. A public accommodation that owns, leases
  (or leases to), or operates a place of lodging shall, with respect to reservations made by any
  means, including by telephone, in-person, or through a third party -
  (i) Modify its policies, practices, or procedures to ensure that individuals with disabilities can
  make reservations for accessible guest rooms during the same hours and in the same manner
  as individuals who do not need accessible rooms;
  (ii) Identify and describe accessible features in the hotels and guest rooms offered through its
  reservations service in enough detail to reasonably permit individuals with disabilities to assess
  independently whether a given hotel or guest room meets his or her accessibility needs;1
  (iii) Ensure that accessible guest rooms are held for use by individuals with disabilities until all
  other guest rooms of that type have been rented and the accessible room requested is the only
  remaining room of that type;
  (iv) Reserve, upon request, accessible guest rooms or specific types of guest rooms and ensure
  that the guest rooms requested are blocked and removed from all reservations systems; and
  (v) Guarantee that the specific accessible guest room reserved through its reservations service is
  held for the reserving customer, regardless of whether a specific room is held in response to
  reservations made by others."



  1 The United States Department of Justice, in "28 C.F.R. Appendix A to Part 36, Guidance on Revisions to ADA
  Regulation on Nondiscrimination on the Basis of Disability by Public Accommodations and Commercial Facilities",
  provides a section-by-section analysis of 28 C.F.R. §36.302(e)(1). In its analysis and guidance, the Department of
  Justice's official comments state that "information about the Hotel should include, at a minimum, information about
  accessible entrances to the hotel, the path of travel to guest check-in and other essential services, and the accessible
  route to the accessible room or rooms. In addition to the room information described above, these hotels should
  provide information about important features that do not comply with the 1991 Standards." An agency's
  interpretation of its own regulations, such as the Department of Justice's interpretation of 28 C.F.R. §36.302(e)(1),
  must be given "substantial deference" and "controlling weight" unless it is "plainly erroneous or inconsistent with
  the regulation." Thomas Jefferson Univ. v. Shalala, 512 U.S. 504, 512, 114 S.Ct. 2381, 129 L.Ed.2d 405 (1994).


                                                             3
Case 2:20-cv-14200-KMM Document 1 Entered on FLSD Docket 06/23/2020 Page 4 of 6



         8,     The Hotel is a place of public accommodation that owns and/or leases and

  operates a place of lodging pursuant to the ADA. The Hotel has an online reservation system

  whereby potential patrons may reserve a hotel room. The online hotel room reservation system is

  subject to the requirements of 28 C.F.R.§ 36.302(e) and Defendants are responsible for said

  compliance.

         9.      Most recently, during June, 2020 Plaintiff attempted to specifically identify and

  book a guaranteed reservation for an accessible hotel room at the Hotel through the Hotel's

  online reservation system but was unable to do so due to Defendants' failure to comply with the

  requirements set forth in paragraph 7.

         10.     Plaintiff is an advocate of the rights of similarly situated disabled persons and,

  pursuant to Houston v. Marodt Supermarkets, Inc., 733 F.3d 1323 (11th Cir. 2013), is a "tester"

  for the purpose of asserting his civil rights, monitoring, ensuring, and determining whether

  places of public accommodation, including online reservation systems for places of lodging, are

  in compliance with the ADA.

          11.    Defendants have discriminated against Plaintiff by denying him access to and full

  and equal enjoyment of the goods, services, facilities, privileges, advantages and

  accommodations offered through the Hotel's online reservation system due to the substantive

  ADA violations contained thereon.

          12.    The online reservation system for Defendants' Hotel encountered by Plaintiff

  when he visited it failed to comply with any of the requirements of 28 C.F.R.§ 36.302(e)(1).

  When Plaintiff visited the Hotel's online reservation system he tried to make a reservation for an

  accessible hotel room at the Hotel, since he requires an accessible unit due to the amputation of

  his right leg, but it was not possible to make such a reservation. It was possible to reserve a room




                                                    4
Case 2:20-cv-14200-KMM Document 1 Entered on FLSD Docket 06/23/2020 Page 5 of 6



  that was not accessible. For this reason Defendants have no policy, practice, or procedure in

  place to ensure that individuals with disabilities can make reservations for accessible hotel rooms

  during the same hours and in the same manner as individuals who do not need accessible hotel

  rooms. This constitutes a violation of 28 C.F.R.§ 36.302(e)(l)(i). When Plaintiff visited the

  Flotel's online reservation system he searched the site for the identification and descriptions of

  accessible features in the Flotel and hotel rooms offered through the reservations service so that

  he could assess independently whether the Hotel or a specific hotel room met his accessibility

  needs in light of his disability but the reservations service contained no such descriptions at all.

  This constitutes a violation of 28 C.F.R.§ 36.302(e)(l)(ii). In light of the foregoing, Defendants

  also necessarily violated 28 C.F.R. §36.302(e)( 1)(iii)-(v) in that since the online reservations

  service does not describe any accessible hotel room and does not, in turn, allow the reserving of

  such accessible hotel rooms, the Website cannot hold such unavailable accessible hotel rooms in

  the reservations system until all other rooms have been rented, block such unavailable accessible

  hotel rooms from the system once reserved, and guaranty that such unavailable accessible hotel

  rooms will be held for the reserving customer as required by sections (iii) - (v) respectively.

          13.     Plaintiff is without an adequate remedy at law and is suffering irreparable harm

  and he reasonably anticipates that he will continue to suffer irreparable harm unless and until

  Defendants are required to correct the ADA violations to the online reservation system for their

  Hotel and maintain the online reservation system and accompanying policies in a manner that is

  consistent with and compliant with the requirements of 28 C.F.R. §36.302(e).

          14.     Plaintiff has retained the undersigned counsel for the filing and prosecution of this

  action and is entitled to recover reasonable attorneys’ fees, costs and expenses from Defendants,

  including litigation expenses and costs pursuant to 42 U.S.C. §12205.




                                                     5
Case 2:20-cv-14200-KMM Document 1 Entered on FLSD Docket 06/23/2020 Page 6 of 6



          15.                Pursuant to 42 U.S.C. § 12188(a), this Court is provided with authority to grant

  injunctive relief to Plaintiff, including an Order compelling Defendants to implement policies,

  consistent with the ADA, to accommodate the disabled, by requiring Defendants to alter and

  maintain their online reservation system in accordance with the requirements set forth in
                        'j

  paragraph 7 above.

          WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a permanent

  injunction enjoining Defendants from continuing their discriminatory practices, ordering

  Defendants to implement policies, consistent with the ADA, to accommodate the disabled,

  through requiring Defendants to alter and maintain the online reservation system for the Hotel in

  accordance with the requirements set forth in paragraph 7 above, and awarding Plaintiff

  reasonable attorneys’ fees, litigation expenses, including expert fees, and costs.

                                                                 s/Drew M. Levitt
                                                                 DREW M. LEVITT
                                                                 Florida Bar No: 782246
                                                                 drewmlevitt@gmail .com
                                                                 LEE D. SARKIN
                                                                 Florida Bar No. 962848
                                                                 Lsarkin@aol.com
                                                                 4700 N.W. Boca Raton Boulevard, Ste. 302
                                                                 Boca Raton, Florida 33431
                                                                 Telephone (561) 994-6922
                                                                 Facsimile (561) 994-0837
                                                                 Attorneys for Plaintiff




  2
    The injunction, to be meaningful and fulfill its intended purpose, should require Defendants to develop, and
  strictly enforce, a policy requiring regular monitoring of their online reservation system. As rates and classes of
  hotels rooms change at the Hotel, and the number and type of hotel rooms, beds, accommodations and amenities
  offered in the various hotel rooms change from time to time, the availability of accessible hotel rooms must be re­
  dispersed across these various price points, classes, as well as across hotel rooms with disparate features (2010 ADA
  Standard 224.5). In light of the foregoing, in addition to regular ongoing website maintenance and to reflect physical
  changes at the hotel, the online reservation system must continuously be updated to properly reflect and describe
  Defendants' compliance with the substantive ADA Standards regarding accessible hotel rooms in accordance with
  28 C.F.R. 36.302(e)(1).



                                                            6
